Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chung Park (Reg 52093) on May 11, 2022.
The application has been amended as follows: 
Claims 1 and 8-15 are canceled.
In claim 2, the last line is changed from “rotated at 90 degrees relative to the first cylindrical lens.” to “rotated at 90 degrees relative to the first cylindrical lens with respect to the central axis of the beam traveling direction.”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor reasonably suggest the limitations described in the independent claims. Specifically the prior at does not disclose a photoacoustic probe generating a beam with a circular cross-section and uniform energy distribution which is reduced in thickness at a constant width using a Powell lens and two cylindrical lenses arranged sequentially and oriented at 90 degrees to each other with respect to the beam travel direction in the manner set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                             
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793